 

Exhibit 10.140

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 2 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of July, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GOLISANO HOLDINGS LLC, a New York
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Seven Million Dollars ($7,000,000)
dated March 21, 2016, as amended by that certain Amendment No. 1 to Unsecured
Promissory Note dated April 5, 2016 (as amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            Section 1.04 of the Note is hereby restated in its entirety to
read as follows:

 

1.04 Conversion of Note to Equity. If and upon terms and conditions approved by
the Disinterested Members (as defined below) of Maker’s Board of Directors and
execution of definitive documents mutually agreed upon by the parties, Holder
shall have the right the convert the then outstanding principal and accrued
interest due to Holder under this Note into the common stock, par value $0.001
per share, of Twinlab Consolidated Holdings, Inc.; provided, however, that upon
such a conversion the “Warrant” (as defined below) shall be cancelled. For
purposes of this provision, and solely with respect to the approval of the terms
and conditions of conversion pursuant to this Section 1.04, the “Disinterested
Members” of Maker’s Board of Directors shall mean those Directors other than B.
Thomas Golisano, David Still, any Director appointed by Golisano Holdings
pursuant to that certain Voting Agreement in favor of Golisano Holdings, dated
October 5, 2015, David Van Andel, Mark Bugge, and any Director appointed by
Great Harbor pursuant to that certain Voting Agreement in favor of Great Harbor,
dated October 2, 2015.

 

2.            Section 2.01(c) of the Note is hereby restated in its entirety to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Great Harbor Capital,
LLC ("Great Harbor"), JL-Utah Sub, LLC (“JL-US”) and Little Harbor, LLC (“Little
Harbor”) and (ii) such indebtedness is accelerated by the creditor or (y) for
the non-payment of indebtedness of Maker for borrowed money at its scheduled
final maturity (including any extension or refinancings thereof);

 

Amendment No. 2 to Unsecured Promissory Note (Golisano Holdings)

 

   

 

 

3.            Section 3.11 of the Note is hereby restated in its entirety to
read as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of January 28,
2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No.
2 dated April 5, 2016 (the "First Holder Note"), in the original principal
amount of $2,500,000 issued by Maker to Holder and that certain Unsecured
Delayed Draw Promissory Note dated July 21, 2016 (the “Third Holder Note” and
together with this Note and the First Holder Note, the "Holder Notes") in the
original principal amount of $4,769,996 (or such lesser amount as is drawn
pursuant to the terms thereof) issued by Maker to Holder (b) that certain
Unsecured Promissory Note, dated as of January 28, 2016 as amended by Amendment
No. 1 dated as of March 21, 2016 and Amendment No. 2 dated as of April 5, 2016
(the "First Great Harbor Note"), in the original principal amount of $2,500,000
issued by Maker to Great Harbor and, that certain Unsecured Promissory Note,
dated as of March 21, 2016, as amended by Amendment No. 1 dated as of April 5,
2016 in the original principal amount of $7,000,000 issued by Maker to Great
Harbor (the "Second Great Harbor Note" and together with the First Great Harbor
Note, the “Great Harbor Notes”), (c) that certain promissory note, dated as of
April 5, 2016, in the original principal amount of $500,000 issued by Maker to
JL-US (the “JL-US Note”) and (d) that certain Unsecured Delayed Draw Promissory
Note dated July 21, 2016 (the "Little Harbor Note") in the original principal
amount of $4,769,996 (or such lesser amount as is drawn pursuant to the terms
thereof) issued by Maker to Little Harbor. Maker and Holder acknowledge and
agree that all payments of principal and interest on all of the Holder Notes,
the Great Harbor Notes, the JL-US Note and the Little Harbor Note (collectively,
the "Investor Notes") shall all be made pro rata with respect to each such
Investor Note based on the unpaid principal balance under all Investor Notes. If
Holder receives any payment or other amount with respect to this Note and the
other Holder Notes in excess of that which it is entitled to under this Section
3.11, it shall, and shall be deemed to, hold such excess amount in trust for the
benefit of Great Harbor, Little Harbor and JL-US to the extent each is entitled
thereto and shall pay such excess amount over to Great Harbor, Little Harbor
and/or JL-US, as applicable, as promptly as practicable. Maker and Holder hereby
agree that Great Harbor, Little Harbor and JL-US are each an express third party
beneficiary of this Section 3.11 and it shall not be amended or modified without
the express written consent of Great Harbor, Little Harbor and JL-US.

 

4.           Except as expressly amended hereby, all terms and conditions of the
Note shall remain in full force and effect.

 

5.            Upon the effectiveness of this Amendment, each reference in the
Note to "the Note," "this Note," "hereunder," "hereof," "herein," or words of
similar import shall mean and be a reference to the Note, as amended by this
Amendment.

 



 2 

 

 

6.            This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

7.            This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 3 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel    
Name:  Naomi Whittel     Title:    Chief Executive Officer       GOLISANO
HOLDINGS LLC         By: /s/ B. Thomas Golisano     B. Thomas Golisano    
Title:  Member

 

The undersigned hereby consent to this Amendment No. 2 to Unsecured Promissory
Note.

 

  GREAT HARBOR CAPITAL, LLC       /s/ Mark J. Bugge   Mark J. Bugge   Title:
Secretary       JL-Utah Sub, LLC       /s/ Jonathan B. Rubini   Jonathan B.
Rubini   Title: Managing Member

 

Amendment No. 2 to Unsecured Promissory Note (Golisano Holdings)

 

   

